FILED
                              NOT FOR PUBLICATION                           MAY 24 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROY HAWU; SIMSON HAWU,                           No. 09-73836

               Petitioners,                      Agency Nos. A096-347-798
                                                             A095-629-880
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Roy Hawu and Simson Hawu, natives and citizens of Indonesia, petition for

review of the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s decision denying their applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings and review de novo legal determinations. Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s finding that petitioners failed to

demonstrate the harms they experienced as Chinese Christians in Indonesia,

including thefts, attempted thefts, and various incidents of vandalism, rose to the

level of persecution. See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009)

(concluding no past persecution where petitioner, a Chinese Christian from

Indonesia, testified to various incidents of harassment, denial of medical care,

arrest and detention, and a mob beating due to his ethnicity and religion).

Substantial evidence further supports the agency’s finding that, even under a

disfavored group analysis, petitioners failed to establish sufficient individualized

risk to establish a well-founded fear of future harm. See id. at 978-79 (holding that

petitioner failed to establish sufficient individualized risk to warrant a finding of a

well-founded fear even under a disfavored group analysis). Accordingly, their

asylum claims fail.

      Because petitioners have not established eligibility for asylum, they

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                            2                                     09-73836
      Finally, petitioners do not challenge the agency’s findings regarding CAT

relief. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (petitioner

waived CAT claim when he failed to raise it in his brief).

      PETITION FOR REVIEW DENIED.




                                          3                                   09-73836